     Case 2:19-cv-01171-JTM-KWR Document 20-4 Filed 06/14/19 Page 1 of 1




           UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                      UNITED STATES

                                               v.

                      Airman First Class KEVIN M. QUATREVINGT
                                 United States Air Force

                                         ACM 36653

                                      19 December 2006

          Sentence adjudged 24 January 2006 by GCM convened at Sheppard Air
          Force Base, Texas. Military Judge: James L. Flanary (sitting alone).

          Approved sentence: Bad-conduct discharge, confinement for 11 months,
          and reduction to E-1.

          Appellate Counsel for Appellant: Lieutenant Colonel Mark R. Strickland
          and Major John N. Page III.

          Appellate Counsel for the United States: Colonel Gerald R. Bruce.

                                            Before

                              BROWN, FRANCIS, and SOYBEL
                                 Appellate Military Judges

PER CURIAM:

        The approved findings and sentence are correct in law and fact, and no error prejudicial
to the substantial rights of the appellant occurred. Article 66(c), UCMJ, 10 U.S.C. § 866(c);
United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000). Accordingly, the approved findings and
sentence are

                                         AFFIRMED.

OFFICIAL



LAQUITTA J. SMITH
Documents Examiner




                                                                           EXHIBIT B
